Citation Nr: 1619989	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee injury, status post-operative.

2. Entitlement to service connection for a left knee injury, status post-operative. 


REPRESENTATION

Appellant represented by:	Kenneth Spindler, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to June 1994, with various other unverified periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to service connection for a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 2002, the RO in Waco, Texas, denied service connection for a left knee injury; the Veteran did not appeal that decision, thus, it became final.

2. Evidence associated with the claims file since the December 2002 rating decision is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The December 2002 denial of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee injury, status post-operative.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  To the limited extent that this decision reopens a previously denied claim for service connection, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In the instant matter, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In December 2002, the RO in Waco, Texas, issued a rating decision in which it denied service connection for a left knee injury, status post-operative.  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO. 38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination. 38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

The RO notified the Veteran of that decision and of his procedural and appellate rights (via an enclosed VA Form 4107).  He was not represented at the time.  No evidence was added to the record in the year following that notification and no notice of disagreement was received.  The December 2002 decision thus became final.

In that December 2002 decision, the RO stated that the Veteran's records showed a period of active duty from December 30, 1991, to June 3, 1994, with other periods of active duty for training, as evidenced by a certificate of completion of airborn training dated July 21, 1995.  However, the RO was unable to establish the date of the knee injury in question, and whether it occurred while on active duty, active duty for training, or while on inactive duty for training.  Thus, service connection was denied because there was no evidence to show that the condition occurred in or was caused by service.

In April 2012, the Veteran submitted a new claim for a left knee condition.  In support of that claim, the Veteran has submitted two letters from his siblings.  The first, from the Veteran's sister, dated April 29, 2012, states that on October 21, 1995, she received a phone call from the Veteran stating that he had experienced sharp sudden left knee pain during an Army Reserve Officers' Training Corp (ROTC) road march, and that she and her brother transported to the Veteran to the emergency room at the VA Medical Center in Palo Alto where he was issued crutches and referred for further medical evaluation for continuing sharp knee pain.

In April 2015, the Veteran also submitted a statement from his brother, which also reported that on October 21, 1995, he was called to transport the Veteran to the emergency room due to severe sharp left knee pain.  

The April 2012 and 2015 letters from the Veteran's siblings constitute new and material evidence sufficient to reopen the previously denied claim for a left knee injury.  That evidence is new in that it was not associated with the claims file at the time of the previous denial.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran sustained an injury to his left knee during active service.  Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for a left knee injury is reopened.


(CONTINUED ON NEXT PAGE)

ORDER

The claim of service connection for a left knee injury, status post-operative, is reopened; to this limited extent, the appeal is granted.


REMAND

A review of the record shows that the Veteran served on active duty from December 1991 to June 1994, with various other unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACTUTRA) between June 1994 and March 1999.  The Veteran now reports that he first suffered an injury to his knee during his time in the ROTC at San José State University in October 1995.

In this respect, VA disability compensation is payable only to veterans who are defined by statute as a "person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2) (West 2014).  "[A]ctive military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c).  Inactive duty for training  (INACDUTRA) includes, among other things, "[d]uty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by the Secretary concerned under 37 U.S.C. 206 or any other provision of law[.]" 38 C.F.R. § 3.6(d)(3).

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(d); 38 C.F.R. § 3.6(c)(4). Concerning INACDUTRA, this means training (other than ACDUTRA) by a member of, or applicant for membership in the Senior ROTC prescribed under Chapter 103 of title 10. 38 U.S.C.A. § 101(23)(c); 38 C.F.R. § 3.6(d)(3).

The record reflects that during October 1995, the Veteran was enrolled at San José State University, and that he completed a military leadership course during that semester.  However, there is no actual verification that the Veteran was enrolled in ROTC at that time.  Under the circumstances of this case, further development is required to determine if the Veteran was, in fact, enrolled in the ROTC during October 1995, and if so, whether he participated as a Senior ROTC candidate.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA notice letter, which includes the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA and INACDUTRA.  

2. The AOJ must make efforts to verify the Veteran's enrollment in the ROTC program, to include dates of participation, and whether any such attendance constituted participation in Senior ROTC and whether that participation constituted ACDUTRA or INACDUTRA.  

All efforts must be made to obtain any relevant records related to the Veteran's participation in ROTC, to include any medical records.

The AOJ must document all efforts made to obtain such records in the electronic claims file and the Veteran must be notified accordingly.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


